Title: From George Washington to John Hancock, 25 June 1777
From: Washington, George
To: Hancock, John



Sir
Camp at Quibble Town June 25th 1777.

When I had the honor to address you last, it was on the Subject of the Enemy’s retreat from Brunswick to Amboy and of the measures pursued to annoy them. At the time of writing, the information I had received respecting their loss was rather vague and uncertain; But we

have reason to believe from intelligence through various Channels since, that it was pretty considerable and fell cheifly on the Grenadiers and Light Infantry, who formed their Covering party. The inclosed Copy of a Letter, containing the information of a person just from New York, corresponds with other Accounts on this Head and with the Declarations of some Deserters. Some of the Accounts are, that Officers were heard to say, they had not suffered so severely since the Affair at prince town.
After the evacuation of Brunswick I determined with the advice of my General Officers to move the whole Army the next morning to this post, where they would be nearer the Enemy and might act according to circumstances. In this I was prevented by Rain, and they only moved Yesterday morning. I have advanced Lord Stirlings Division and some Other Troops lower down in the Neighbourhood of Metuchin Meeting House and intended to have posted more there, but found on reconnoitring the Ground, that it was low and disadvantageous—and still more unfavourable through a scarcity of Water. Those reasons added to that of there not being the smallest prospect of attacking the Enemy in Amboy with a probability of Success, secured on their Flanks by Water and in their Front by strong Redoubts across the Neck, would not permit me either in my own Opinion or that of my General Officers, to keep any greater body of Men in that Quarter, where they would have been dispersed & of consequence extremely insecure.
I have light parties lying close on the Enemy’s Lines to watch their motions & who will be ready to act in conjunction with Lord Stirlings Division and such Other Troops as it may be necessary to detach. Tho I think and so do the rest of the Officers, that no Event is likely to take place that will require more, since the Idea of forcing their Lines or bringing on a General Engagement on their Own Grounds is Universally held incompatible with our Interest, and, that that Number is sufficient to avail us of any Advantages we can expect to arise from their retreating from Amboy, supposing notice of the Fact should be obtained. Their contiguity to the Sound and small distance across it, having Boats prepared to pass in, will enable them to get off, should they so incline, against every prudent & justifiable exertion on our part. Whether such is their design, is more than I can positively determine, but there is every reason to beleive, that they have been and are transporting their Baggage to Staten Island and making every preparation to embark on board their Transports for some New expedition.
Your favor of the 24th I just now received and am extremely obliged by your cordial congratulations on the Enemy’s retreat from Brunswick and favourable interpretation of the Event to my conduct. The Resolution you did me the honor to transmit shall have my attention.

It is much to be regretted, that an Express sent off to Genl Maxwell on Saturday night to inform him of Genl Green’s movements towards Brunswick, that he might conduct himself accordingly, did not reach him. Whether the Express went designedly to the Enemy or was taken, is not known, but there is reason to believe he fell into their Hands. If Genl Maxwell had received the Order, there is no doubt, but their whole Rear Guard would have been cut off. This the Enemy confessed themselves, as we are well informed by persons in Bonam Town.
By a Reconnoitring party just returned, It is reported, as a matter of doubt, Whether any of the Enemy have removed from Amboy—though it is almost certain, they have transported a great deal of their Baggage. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

